           Case 1:20-cv-01732-RC Document 8 Filed 08/03/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                        Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                  Defendants.



                 UNOPPOSED MOTION TO STAY ANSWER DEADLINE

       Defendants respectfully move this Court for a stay of the Answer deadline, currently set

for August 5, 2020, pending the resolution of Defendants’ Partial Motion to Dismiss, ECF No. 3,

filed on August 3, 2020.

       Rule 12(a)(4) of the Federal Rules of Civil Procedure alters the standard period for

responding to a Complaint when the responding party files a motion under Rule 12, and provides

that the responsive pleading must be served within 14 days of the Court’s action on the motion.

Fed. R. Civ. P. 12(a)(4). Although the Rules do not specifically address the applicability of Rule

12(a)(4) to a partial motion to dismiss, this Court has noted that it “adopts the majority view” for

such partial motions and suspends the time to provide a responsive pleading until 14 days after

the court takes action on the partial motion to dismiss. Betz v. First Credit Svcs., 139 F. Supp.

3d 451, 456 (D.D.C. 2015) (Contreras, J.); see also Johnson v. Pope, 2013 WL 6500752 (E.D.

N.C. 2013) (Rule 12(a)(4) applies to all claims when partial motion to dismiss filed, not just

claims for which motion seeks dismissal); Sun v. Rickenbacker Collections, 2012 WL 2838782,

*2 (N.D. Cal. 2012) (same); Dotson v. DISH Network, L.L.C., 2019 WL 3483806 (S.D. Ga.

                                                 1
           Case 1:20-cv-01732-RC Document 8 Filed 08/03/20 Page 2 of 4




2019) (same); Norton v. General Motors, LLC, 2019 WL 3308393 (D.S.C. 2019) (same). In

light of this precedent, the Court should stay the obligation of the remaining defendants to

respond to the Complaint until 14 days after disposition of Defendants’ Partial Motion to

Dismiss.

        Even were the Court not inclined to follow prior precedent, the Court should still grant

the requested relief. Defendants’ counsel’s current workload, in conjunction with the difficulty

of reaching the appropriate agency personnel during the ongoing pandemic, necessitates

additional time in which to respond to the allegations of the Complaint. This motion does not

affect the timing of Defendants’ processing of Plaintiff’s FOIA requests, which remain ongoing.

Defendants have conferred with Plaintiff, who has informed Defendants that it does not object to

this motion.


 DATED: August 3, 2020                         Respectfully submitted,

                                               ETHAN P. DAVIS
                                               Acting Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director, Federal Programs Branch

                                               /s/ Christopher R. Healy

                                               CHRISTOPHER R. HEALY
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs
                                               Branch 1100 L St, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 514-8095
                                               Facsimile: (202) 616-8470
                                               E-mail: Christopher.Healy@usdoj.gov

                                               Counsel for Defendants




                                                 2
          Case 1:20-cv-01732-RC Document 8 Filed 08/03/20 Page 3 of 4




                                CERTIFICATE OF SERVICE


       I hereby certify that on August 3, 2020, a copy of the foregoing was filed electronically

via the Court’s ECF system, which effects service upon counsel of record.



                                             /s/ Christopher R. Healy

                                             Christopher R. Healy
                                             Trial Attorney, U.S. Department of Justice




                                                3
           Case 1:20-cv-01732-RC Document 8 Filed 08/03/20 Page 4 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                       Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND                                    [PROPOSED] ORDER
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                  Defendants.



       The Court, having reviewed Defendants’ Unopposed Motion to Stay the Answer Deadline, and

for good cause shown, hereby GRANTS the motion. The period for responding to Plaintiffs’ Amended

Complaint is hereby STAYED until 14 days after the Court’s disposition of Defendants’ Partial

Motion to Dismiss.



Date: __________                             ____________________________________

                                              U.S. District Court Judge




                                                 4
